DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
This application is a continuation of U.S. Patent Application No. 16/376,388 filed on 04/05/2019, which claims priority to Korean Patent Application No. 10-2018-0066335 filed on 06/08/2018.  On 09/28/2021, an electronic copy of this foreign application was retrieved by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Specification Objection
The specification is objected to because the title is not descriptive.  Correction is needed.  Examiner suggests by way of example the following title: “DISPLAY DEVICE INCLUDING AN ADHESIVE MEMBER OVERLAPPED BY A SENSOR UNIT AND ANOTHER ADHESIVE MEMBER, AND METHOD FOR MANUFACTURING THE SAME”.  
Claim Objections
4.	Claims 6, 8-9 and 19-20 are objected to because of the following informalities:  
	Claim 6 at line 3 needs to change “the sensor” to “a sensor” to correct a lack of antecedent basis issue.  This amendment would provide proper antecedent basis for “the sensor” in claim 6 at line 4.  Appropriate correction is required.  
	Claim 8 at line 2 needs to change “the sensor” to “a sensor” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 9 that depends upon claim 8.  
	Claim 19 at line 2 needs to change “the sensor” to “a sensor” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Claim 20 at line 2 needs to change “the sensor” to “a sensor” to correct a lack of antecedent basis issue.  Appropriate correction is required.
Drawings Objection
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein only a portion of the sensor unit overlaps the second adhesive member overlaps”1 of claim 1 at line 13 and claim 15 at line 13 must be shown or the feature(s) canceled from the claims, while no new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 
Claim Rejections – Nonstatutory Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
7.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
8.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 of the present application
Claim 3 of U.S. Patent No. 11,132,945  B2 (depends upon claim 1)


A display device comprising:

a display module including: 



a display area in which an image is displayed; 

and a bezel area adjacent to the display area;
	

a protective member overlapping a portion of the display area and disposed on a rear surface of the display module;
	
a sensor unit overlapping the portion of the display area and disposed on the protective member; and
	
an adhesive member overlapping the sensor unit and adhering the sensor unit 



Claim 1: a display module; Claim 3: The display device of claim 1, wherein the display module includes:
 
Claim 1: a display area in which an image is displayed; 

Claim 1: and a bezel area adjacent to the display area, and wherein the sensor unit overlaps the display area.


Claim 14 of the present application



The display device of claim 13, wherein a folding area and a non-folding area adjacent to the folding area are defined in the display module, and the non-folding area overlaps the sensor unit, and wherein the protective member overlaps the non-folding area.



9.	Claim 13 is rejected based on nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,132,945 B2 in view of U.S. Patent Pub. No. 2019/0087630 A1 to Seo et al. 
	Claim 3 of U.S. Patent No. 11,132,945 B2 does not expressly disclose a protective member overlapping a portion of the display area and disposed on a rear surface of the display module; a sensor unit overlapping the portion of the display area and disposed on the protective member; and an adhesive member overlapping the sensor unit and adhering the sensor unit to the protective member.
Seo discloses a protective member(130)(FIG. 1B; ¶0036) overlapping a portion of the display area(AA)(FIGs. 1A, 1B; ¶0033) and disposed on a rear surface of the display module(140)(FIG. 1B; ¶0036); a sensor unit(120)(FIGs. A1, 1B: A1; ¶¶0036, 0044) overlapping the portion of the display area(AA)(FIGs. 1A, 1B; ¶0033) and disposed on the protective member(130)(FIG. 1B: 120; ¶0036); and an adhesive member(121)(FIG. 1B; ¶0046) overlapping the sensor unit(120)(FIGs. A1, 1B: A1; ¶¶0036, 0044) and adhering the sensor unit(120)(FIGs. A1, 1B: A1; ¶¶0036, 0044) to the protective member(130)(FIG. 1B: 120, 121; ¶¶0036, 0046).
Before the effective filing date of the claimed invention it would have been obvious to a Seo to provide a display device that guards against damage caused to the display module by the sensing unit (¶0036).
10.	Claim 14 is rejected based on nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,132,945 B2 in view of U.S. Patent Pub. No. 2019/0087630 A1 to Seo et al as applied to claim 13 above, in view of U.S. Patent Pub. No. 2016/0109908 A1 to Siddiqui.
	As to claim 14, claim 3 of U.S. Patent No. 11,132,945 B2 modified by Seo teaches the display device of claim 13, as applied above.
Seo further discloses the sensor unit(120)(FIGs. A1, 1B: A1; ¶¶0036, 0044)  overlaps the protective member(130)(FIG. 1B: 120, 121; ¶¶0036, 0046); and the sensor unit(120)(FIGs. A1, 1B: A1; ¶¶0036, 0044) is located in the lower portion of the display area(AA)(FIGs. 1A, 1B; ¶0033).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Claim 3 of U.S. Patent No. 11,132,945 B2 modified by Seo with Seo’s further teachings to provide a display device that guards against damage caused to the display module by the sensing unit (¶0036) and provides a convenient location for entering a user entering her/his fingerprint such as to unlock the display device.
Siddiqui discloses wherein a folding area(portion of 110 above hinge area 122/biasing mechanism 124)(Figs. 1, 3; ¶¶0034-0035, 0039, 0042) and a non-folding area(portions of 110 not above hinge area 122/biasing mechanism 124)(Figs. 1, 3; ¶¶0034-0035, 0039, 0042) adjacent to the folding area(portion of 110 above hinge  are defined in the display module(110)(Figs. 1, 3; ¶¶0034, 0039).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Claim 3 of U.S. Patent No. 11,132,945 B2 modified by Seo with Siddiqui to provide a display device that protects the display module when not being used and is easier to be carried by a user (¶0038).
Claim 3 of U.S. Patent No. 11,132,945 B2 modified by Seo and Siddiqui teaches and the non-folding area overlaps the sensor unit (Claim 3 of U.S. Patent No. 11,132,945 B2 depends upon claim 1, which includes “wherein the sensor unit overlaps the display area”; Seo: FIGs. A1, 1B: A1, 120; ¶¶0036, 0044; Siddiqui: Figs. 1, 3: portions of 110 not above hinge area 122/biasing mechanism 124; ¶¶0034-0035, 0039, 0042), and wherein the protective member overlaps the non-folding area(Claim 3 of U.S. Patent No. 11,132,945 B2 depends upon claim 1, which includes “the display area”; Seo: FIG. 1B: 120, 121, 130; ¶¶0036, 0044, 0046; Siddiqui: Figs. 1, 3: portions of 110 not above hinge area 122/biasing mechanism 124; ¶¶0034-0035, 0039, 0042).
Claim Rejections – 35 USC §112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for Claim 1 at line 13 and claim 15 at line 13 include “wherein only a portion of the sensor unit overlaps the second adhesive member overlaps” which is inconsistent with the limitation “wherein, in a plan view, the second adhesive member is spaced apart from the sensor unit” in claim 1 at lines 11-12 and in claim 15 at lines 11-12.  This grounds of rejection applies to claims 2-12 that depend upon claim 1 and claims 16-20 that depend upon claim 15.  To overcome this grounds of rejection, these limitations may be changed to “wherein, in a plan view, the first adhesive member is spaced apart from the sensor unit”, which is the interpretation examiner is using to apply prior art below.  
Claim Rejections – 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102
that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claim 13 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2019/0087630 A1 to Seo et al. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

claim 13, Seo discloses a display device(FIGs. 1A, 1B; ¶0033) comprising: a display module(140)(FIG. 1B; ¶0036) including: a display area(AA)(FIGs. 1A, 1B; ¶0033) in which an image is displayed (FIGs. 1A, 1B: AA; ¶0034); and a bezel area(NA)(FIG. 1A; ¶0033) adjacent to the display area(AA)(FIGs. 1A, 1B; ¶0033); a protective member(130)(FIG. 1B; ¶0036) overlapping a portion of the display area(AA)(FIGs. 1A, 1B; ¶0033) and disposed on a rear surface of the display module(140)(FIG. 1B; ¶0036); a sensor unit(120)(FIGs. A1, 1B: A1; ¶¶0036, 0044) overlapping the portion of the display area(AA)(FIGs. 1A, 1B; ¶0033) and disposed on the protective member(130)(FIG. 1B: 120; ¶0036); and an adhesive member(121)(FIG. 1B; ¶0046) overlapping the sensor unit(120)(FIGs. A1, 1B: A1; ¶¶0036, 0044) and adhering the sensor unit(120)(FIGs. A1, 1B: A1; ¶¶0036, 0044) to the protective member(130)(FIG. 1B: 120, 121; ¶¶0036, 0046).
Claim Rejections – 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0087630 A1 to Seo et al. as applied to claim 13, in view of U.S. Patent Pub. No. 2016/0109908 A1 to Siddiqui.
As to claim 14, Seo discloses the display device of claim 13, as applied above.
Seo further discloses the sensor unit(120)(FIGs. A1, 1B: A1; ¶¶0036, 0044)   the protective member(130)(FIG. 1B: 120, 121; ¶¶0036, 0046); and the sensor unit(120)(FIGs. A1, 1B: A1; ¶¶0036, 0044) is located in the lower portion of the display area(AA)(FIGs. 1A, 1B; ¶0033).
Seo does not expressly disclose wherein a folding area and a non-folding area adjacent to the folding area are defined in the display module, and the non-folding area overlaps the sensor unit, and wherein the protective member overlaps the non-folding area.	 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
              
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Siddiqui discloses wherein a folding area(portion of 110 above hinge area 122/biasing mechanism 124)(Figs. 1, 3; ¶¶0034-0035, 0039, 0042) and a non-folding area(portions of 110 not above hinge area 122/biasing mechanism 124)(Figs. 1, 3; ¶¶0034-0035, 0039, 0042) adjacent to the folding area(portion of 110 above hinge area 122/biasing mechanism 124)(Figs. 1, 3; ¶¶0034-0035, 0039, 0042) are defined in the display module(110)(Figs. 1, 3; ¶¶0034, 0039).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Seo with Siddiqui to provide a 
Seo and Siddiqui teach and the non-folding area overlaps the sensor unit (Seo: FIGs. A1, 1B: A1, 120; ¶¶0036, 0044; Siddiqui: Figs. 1, 3: portions of 110 not above hinge area 122/biasing mechanism 124; ¶¶0034-0035, 0039, 0042), and wherein the protective member overlaps the non-folding area(Seo: FIG. 1B: 120, 121, 130; ¶¶0036, 0044, 0046; Siddiqui: Figs. 1, 3: portions of 110 not above hinge area 122/biasing mechanism 124; ¶¶0034-0035, 0039, 0042).
Potentially Allowable Subject Matter
17.	If the above grounds for rejection of claims 1-12 and 15-20 are overcome by changing claim 1 at line 13 and claim 15 at line 13 from “the second adhesive member” to “the first adhesive member”, then these claims would be allowed.
Reasons for Allowance
18.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

claim 1 identifies the distinct features: “wherein, in a plan view, the second adhesive member(FIG. 6: ADa) is spaced apart from the sensor unit(FIG. 6: SU)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0151641 A1 to Choo et al. (“Choo”), U.S. Patent Pub. No. 2017/0344788 A1 to Lee et al. (“Lee”) and International Patent Pub. No. WO 2017/127469 A1 to Decato et al. (“Decato”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

As to claim 1, an embodiment of Choo discloses a display device (FIG. 1; ¶003) comprising: 
a display module(14, 15, 16, 17 and 19)(FIG. 1; ¶0038); 
a first adhesive member(22)(FIG. 1; ¶0047) including a first surface(22’s top surface)(FIG. 1; ¶0047) directly disposed on a rear surface(19’s bottom surface) of the display module(14, 15, 16, 17 and 19)(FIG. 1; ¶0038); 
a sensor unit(23)(FIG. 1; ¶¶0044-0045) directly disposed on a second surface(22’s bottom surface)(FIG. 1; ¶0047) of the first adhesive member(22)(FIG. 1;  which is opposite to the first surface(22’s top surface)(FIG. 1; ¶0047) of the first adhesive member(22)(FIG. 1; ¶0047).
Choo does not expressly disclose a first adhesive member including a first thermal initiator and a second adhesive member including a first photoinitiator which is different from the first thermal initiator of the first adhesive member and directly disposed on at least a portion of the second surface of the first adhesive member and the rear surface of the display module, wherein, in a plan view, the second adhesive member is spaced apart from the sensor unit, and wherein only a portion of the sensor unit overlaps the first2 adhesive member.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
         
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    683
    1309
    media_image9.png
    Greyscale

Lee discloses and a second adhesive member(550-2)(FIG. 6; ¶0058) directly disposed on at least a portion of the second surface(550-1’s bottom surface)(FIG. 6; ¶0058) of the first adhesive member(550-1)(FIG. 6; ¶0058).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Choo with Lee to provide a display device with a more reliable sensing unit by more securely maintaining the location of the sensing unit at its operating position.
Choo and Lee teach a second adhesive member directly disposed on at least a portion of the second surface of the first adhesive member and the rear surface of the display module (Choo: FIG. 1: 19, 22; ¶¶0038, 0047; Lee: FIG. 6: 100, 550-1, 550-2; ¶¶0028, 0042, 0058).  The combined teachings are shown by the below edited FIG. 1 of Choo:

    PNG
    media_image10.png
    366
    708
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Another embodiment of Choo teaches the first adhesive member(22)(FIG. 16(B); ¶0101) has an opening(space between adhesive 22)(FIG. 16; ¶0101).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Choo and Lee with another embodiment of Choo to provide a display device that may be fabricated using less materials and having a more sensitive sensor unit (i.e., because less material is in path between the sensor unit and a user’s finger).  The combined teachings are shown by the below edited FIG. 1 of Choo:

    PNG
    media_image12.png
    894
    1731
    media_image12.png
    Greyscale

Choo and Lee teach and wherein only a portion of the sensor unit(Choo: FIG. 1: 23; ¶¶0044-0045) overlaps the first3 adhesive member(Choo: FIG. 1: 22; FIG. Lee: FIG. 6: 550-1; ¶0058).
Decato discloses an adhesive including a first thermal initiator (¶¶0001, 0020-0021, 0049); and a first photoinitiator (¶¶0001, 0020-0021, 0051) which is different from the first thermal initiator (¶¶0001, 0020-0021, 0049).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Choo and Lee with Decato to provide a display device having adhesive members that have enhanced bonding, moisture protection and are ideal at filling in gaps (¶¶0005, 0026, 0031, 0033).
Choo, Lee and Decato teach a first adhesive member including a first thermal initiator (Choo: FIG. 1: 22; ¶0047; Lee: FIG. 6: 550-1; ¶0058; Decato: ¶¶0001, 0020-0021, 0049); and a second adhesive member including a first photoinitiator which is different from the first thermal initiator of the first adhesive member (Choo: FIG. 1: 22; ¶0047; Lee: FIG. 6: 550-1, 550-2; ¶0058; Decato: ¶¶0001, 0020-0021, 0049, 0051).
Choo, Lee and Decato does not teach the above underlined limitations.

Independent claim 15 identifies the distinct features: “wherein, in a plan view, the second adhesive member(FIG. 6: ADa) is spaced apart from the sensor unit(FIG. 6: SU)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0151641 A1 to Choo et al. (“Choo”), U.S. Patent Pub. No. 2017/0344788 A1 to Lee et al. (“Lee”) and International Patent Pub. No. WO 2017/127469 A1 to Decato et al. (“Decato”), either singularly or in 
More specifically as to claim 15, an embodiment of Choo discloses a method for manufacturing a display device (FIG. 1; ¶¶0037-0038), the method (FIG. 1; ¶¶0037-0038) comprising:
	applying a first surface(22’s top surface) of a first adhesive member(22)(FIG. 1; ¶0047) onto a rear surface of a substrate(19)(FIG. 1; ¶0038) in which a display area(14, 15, 16, 17 and 19 not covered by 12)(FIG. 1; ¶¶0038, 0043, 0053) and a bezel area(14, 15, 16, 17 and 19 covered by 12)(FIG. 1; ¶¶0038, 0053) adjacent to the display area(14, 15, 16, 17 and 19 not covered by 12) are defined (FIG. 1; ¶¶0038, 0043, 0053);
	disposing a sensor unit(23)(FIG. 1; ¶¶0044-0045) on a second surface(22’s bottom surface) of the first adhesive member(22)(FIG. 1; ¶0047) which is opposite to the first surface(22’s top surface) of the first adhesive member(22)(FIG. 1; ¶0047).
The embodiment of Choo does not expressly disclose applying a second adhesive member onto at least a portion of the second surface of the first adhesive member and the rear surface of the substrate; irradiating ultraviolet light to the second adhesive member; and providing external heat to the first adhesive member, wherein, in a plan view, the second adhesive member is spaced apart from the sensor unit, and wherein only a portion of the sensor unit overlaps the first4 adhesive member.
	Lee discloses applying a second adhesive member(550-2)(FIG. 6; ¶0058) onto at least a portion of the second surface(550-1’s bottom surface)(FIG. 6; ¶0058) of the first adhesive member(550-1)(FIG. 6; ¶0058).
	The embodiment of Choo and Lee teach applying a second adhesive member onto at least a portion of the second surface of the first adhesive member and the rear surface of the substrate (Choo: FIG. 1: 19, 22; ¶¶0038, 0047; Lee: FIG. 6: 100, 550-1, 550-2; ¶¶0028, 0042, 0058).  
Another embodiment of Choo teaches the first adhesive member(22)(FIG. 16(B); ¶0101) has an opening(space between adhesive 22)(FIG. 16; ¶0101).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Choo and Lee with another embodiment of Choo to provide a method for manufacturing a display device that uses less materials and fabricates a more sensitive sensor unit (i.e., because less material is in path between the sensor unit and a user’s finger).  
Choo and Lee teach and wherein only a portion of the sensor unit(Choo: FIG. 1: 23; ¶¶0044-0045) overlaps the first5 adhesive member(Choo: FIG. 1: 22; FIG. 16(B): 22; ¶¶0047, 0101: Lee: FIG. 6: 550-1; ¶0058).
	Decato discloses irradiating ultraviolet light to the adhesive (¶¶0012, 0014, 0068); and providing external heat to the adhesive(¶¶0012-0013, 0068).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Choo and Lee with Decato to provide a method for manufacturing a display device that includes adhesive members 
Choo, Lee and Decato teach irradiating ultraviolet light to the second adhesive member (Lee: FIG. 6: 550-2; ¶0058; Decato: ¶¶0012, 0014, 0068); and providing external heat to the first adhesive member (Choo: FIG. 1: 22; FIG. 16(B): 22; ¶¶0047, 0101: Lee: FIG. 6: 550-1; ¶0058; Decato: ¶¶0012, 0014, 0068).
Choo, Lee and Decato do not teach the above underlined limitations.
Other Relevant Prior Art
19.	Other relevant prior art includes:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

(i)	U.S. Patent Pub. No. 2019/0147214 A1 to Lee et al. discloses wherein, in a plan view(view from above), the second adhesive member(1459a)(FIGs. 6(a)-(b); ¶¶0112, 0113 – a first adhesive is between 1457 and 1458) is not spaced apart from the sensor unit(1451)(FIGs. 6(a)-(b); ¶0019).

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


(ii)	U.S. Patent Pub. No. 2017/0323144 A1 to Wu et al. discloses a second adhesive member(FIG. 4: AD1; ¶0050) directly disposed on at least a portion of the second surface(FIG. 4: AD2’s lower surface; ¶0050) of the first adhesive member(FIG. 4: AD2; ¶0050), but is not directly disposed on the rear surface of the display module(FIG. 4: 110; ¶0035) and in a plan view(view from above), the second adhesive member(FIG. 4: AD1; ¶0050) is not spaced apart from the sensor unit(120)(FIG. 4; ¶0052).
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 If applicant amends the last line of claims 1 and 15 to “overlaps the first adhesive member”, then this would obviate this drawings objection.
        2 As stated above the second adhesive member is being interpreted as the first adhesive member.
        3 As stated above the second adhesive member is being interpreted as the first adhesive member.
        4 As stated above the second adhesive member is being interpreted as the first adhesive member.
        5 As stated above the second adhesive member is being interpreted as the first adhesive member.